     Case 2:21-cv-00606-APG-DJA Document 16
                                         15 Filed 06/11/21
                                                  06/09/21 Page 1 of 3



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      Equifax Information Services LLC
 6

 7

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9
     JOHN G. BURNETT, SR.,            )                 Case No. 2:21-cv-00606-APG-DJA
10                                    )
                                      )
11                       Plaintiff,   )
                                      )
12   vs.                              )                 JOINT MOTION FOR EXTENSION OF
                                      )                 TIME FOR DEFENDANT EQUIFAX
13                                    )                 INFORMATION SERVICES LLC TO
     EQUIFAX INFORMATION SERVICES LLC )
     EXPERIAN INFORMATION SOLUTIONS, )                  FILE ANSWER
14
     INC.; EVERGLADES COLLEGE INC.,   )
                                      )                 SECOND REQUEST
15
                                      )
                         Defendants.
16

17          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
18   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
19   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
20   AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to
21   answer, move or otherwise respond to the Complaint in this action is extended from June 9, 2021
22   through and including July 9, 2021. The request was made by Equifax so that it can have
23   ...
24   ...
25   ...
26   ...
27   ...
28
     Case 2:21-cv-00606-APG-DJA Document 16
                                         15 Filed 06/11/21
                                                  06/09/21 Page 2 of 3



 1   additional time for the parties to engage in settlement negotiations. This stipulation is filed in

 2   good faith and not intended to cause delay.

 3          Respectfully submitted, this 9th day of June, 2021.

 4

 5   CLARK HILL PLLC                                      No opposition
 6   By: /s/Jeremy J. Thompson                             /s/Michael Kind
     Jeremy J. Thompson                                   Michael Kind, Esq.
 7   Nevada Bar No. 12503                                 Nevada Bar No. 13903
 8   3800 Howard Hughes Pkwy,                             KIND LAW
     Suite 500                                            8860 South Maryland Parkway, Suite 106
 9   Las Vegas, NV 89169                                  Las Vegas, NV 89123
     Tel: (702) 862-8300                                  Phone: (702) 337-2322
10   Fax: (702) 862-8400                                  Fax: (702) 329-5881
     Email: jthompson@clarkhill.com                       Email: mk@kindlaw.com
11

12   Attorney for Defendant Equifax Information
     Services LLC
13                                                        Gerardo Avalos, Esq.
                                                          Nevada Bar No. 15171
14                                                        FREEDOM LAW FIRM
                                                          8985 S. Eastern Ave., Suite 350
15
                                                          Henderson, NV 89123
16                                                        Phone: (702) 880-5554
                                                          Fax: (702) 385-5518
17
                                                          Attorneys for Plaintiff
18

19

20   IT IS SO ORDERED:

21
     __________________________
22   United States Magistrate Judge
23            June 11, 2021
     DATED: __________________
24

25

26

27

28

                                                    -2-
     Case 2:21-cv-00606-APG-DJA Document 16
                                         15 Filed 06/11/21
                                                  06/09/21 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE
 2
            I hereby certify that a true and exact copy of the foregoing has been served this 9 th day of
 3
     June, 2021, via CM/ECF, upon all counsel of record:
 4

 5

 6                                                By: /s/ Jeremy J. Thompson
                                                  Jeremy J. Thompson
 7                                                Nevada Bar No. 12503
                                                  3800 Howard Hughes Pkwy, Suite 500
 8                                                Las Vegas, NV 89169
                                                  Tel: (702) 862-8300
 9                                                Fax: (702) 862-8400
10                                                Email: jthompson@clarkhill.com

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -3-
